DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15,18, 24, 27-30, 33, 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lisi et al (US 2012/0169137) in view of Miyamoto (US 2012/0038317).

Re Claim 15; Lisi discloses a power reception device comprising: (Fig. 1)
a resonance circuit (840) including a power receiving coil (L2) and a capacitor (Cs2); 
switching circuitry (Q1) connected with the resonance circuit; and 
control circuitry (1050) configured to generate a control signal causing the switching circuitry to switch between a conductive state and a non-conductive state based on a comparison between a measurement value (monitors the voltage) and a threshold value (greater than a minimum voltage), (0068-69) wherein 
in a state of stopping an electric power transmission from a power transmission device, (Par. 0021)

the measurement value corresponds to value of an electrical characteristic in a state corresponding to the detection period, (Par. 0103)
the threshold value corresponds to the value of the electrical characteristic in a state in which neither the metal foreign matter nor the power reception device is present in a vicinity of the power transmission device, and the threshold value is stored in the power transmission device.(Par. 0039, 0103)
Lisi does not necessarily disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter,
However Miyamoto disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter, (Fig. 2, when the switch is moved to power reception level detection section Also see Par. 0070-0075) and in a state of stopping an electric power transmission from a transmission device.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have placed the switch in a non-conductive state when in a detection period of metal foreign matter in order to effectively identify the presence of a foreign matter faster. 


Re Claim 18; Lisi discloses A power transfer system comprising: a power transmission device (810-830); and 

wherein the power reception device includes: a resonance circuit (840) including a power receiving coil (L2) and a capacitor (Cs2), 
switching circuitry (1010) connected  with the resonance circuit, and 
control circuitry (1050) configured to generate a control signal causing the switching circuitry to switch between a conductive state (closing the switch) and a non-conductive state (opening the switch) based on a comparison between a measurement value and a threshold value, (0068-69)
and in a state of stopping an electric power transmission from the power transmission device, 
the switching circuitry is in the conductive state in a period of the electric power transmission, the measurement value corresponds to value of an electrical characteristic in a state corresponding to the detection period, and the threshold value corresponds to the value of the electrical characteristic in a state in which neither the metal foreign matter nor the power transmission reception device is present in a vicinity of the power transmission device, and the threshold value is stored in the power transmission device. (Par. 0103)
Lisi does not necessarily disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter,
However Miyamoto disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter, (Fig. 2, when the switch is moved to power reception level detection section Also see Par. 0070-0075) and in a state of stopping an electric power transmission from a transmission device.



Re Claims 21 and 30, Miyamoto discloses further comprising a resistor (R31) connected to the capacitor. (Fig. 11)

Re Claims 24 and 33; Lisi discloses wherein the electrical characteristic as the electric characteristic corresponds to an impedance. (Par.61, 68, etc. the impedance is directly related to the voltage)

Re Claim 27; Lisi discloses wherein the switching circuitry is configured to change a resonance frequency of the resonance circuit between a first frequency value corresponding the conductive state and a second frequency value corresponding to the non-conductive state. (Fig.10. When the switch is not coupled to the load, the frequency increases and reflected back to the transmitter and when the load is present, the is virtually no reflection to the transmitter)

Re Claims 28, 37; Miyamoto discloses wherein the control circuitry is configured to switch the switching circuitry from the non-conductive state to the first state after it is determined that the metal foreign matter is not present in a vicinity of the resonance circuit. (Fig. 2)

Re Claims 29, 38; Miyamoto discloses wherein the electric power transmission begins upon the switching of the switching circuitry from the non-conductive state to the conductive state. (Fig. 2)

Re Claim 35; Lisi discloses wherein the electric power transmission is a wireless power transmission using the power receiving coil. (Fig. 10)

Re Claim 36, Miyamoto discloses wherein the switching circuitry is configured to change a resonance frequency of the resonance circuit between a first frequency value corresponding the conductive state and a second frequency value corresponding to the non-conductive state. (Fig. 2 and 0092. When the switch is not coupled to the load, the frequency increases and reflected to the transmitter and when the load is present, the is virtually no reflection to the transmitter)


Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lisi in view of Miyamoto (US 2012/0038317)  and further in view of Iisaka et al (US 2009/0026844)

Re Claims 23 and 32; Lisi in view of Miyamoto discloses electric characteristics as disclosed above. 
Miyamoto does not necessarily the electric characteristics correspond to a ratio of voltage. 

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have used a ratio of voltage to determine a presence of foreign object in order to prevent protect the load and the transmitter from overheating. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 18, 21, 23, 24, 27-30, 32, 33, 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/19/2020
Primary Examiner, Art Unit 2836